NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       TOREN C., FAWN W., Appellants,

                                         v.

    DEPARTMENT OF CHILD SAFETY, N.W., M.B., M.W., Appellees.

                              No. 1 CA-JV 21-0287
                               FILED 3-24-2022


           Appeal from the Superior Court in Maricopa County
                             No. JD532514
           The Honorable Nicolas B. Hoskins, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Czop Law Firm PLLC, Higley
By Steven Czop
Counsel for Appellant Toren C.

Maricopa County Legal Defender’s Office, Phoenix
By Jamie R. Heller
Counsel for Appellant Fawn W.

Arizona Attorney General’s Office, Tucson
By Jennifer R. Blum
Counsel for Appellee Department of Child Safety
                    TOREN C., FAWN W. v. DCS et al.
                        Decision of the Court



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the court, in which
Presiding Judge Jennifer B. Campbell and Judge James B. Morse Jr. joined.


H O W E, Judge:

¶1            Fawn W. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to M.B., M.W., and N.W. N.W.’s father,
Toren C. (“Father”), also appeals the juvenile court’s order terminating his
parental rights to N.W.1 For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY
¶2            We view the facts in the light most favorable to sustaining the
juvenile court’s order. Demetrius L. v. Joshlynn F., 239 Ariz. 1, 2 ¶ 2 (2016).
Mother has eight other children in addition to M.B., M.W., and N.W. She
has a decade-long history with the Department, including two previous
dependencies. This third dependency began in February 2019 when the
Department received a report that she and her children were squatting in
an apartment where the lease holders had been evicted. After the
Department contacted Mother, she removed her children from school and
would not allow them to return. Two months later, she used five of her
children to shoplift merchandise, employing her fifteen-year-old, who did
not have a driver’s license, as a getaway driver. After her arrest, Mother
absconded to Oregon where she gave birth to N.W. in May 2019. Oregon’s
child-safety agency returned the children to Arizona a month later, and the
Department petitioned for dependency, placed the children in group and
foster homes, and referred Mother for reunification services.

¶3            Mother did not consistently participate in services, was
unsuccessfully closed out of most services, and continued her criminal
activity. Less than a month after N.W. was returned to her care, Mother
shoplifted again, concealing the stolen goods in N.W.’s stroller, and the
Department removed N.W. from her care a second time. Even so, the
Department returned her other children to her care, referring her to a
Family Preservation Team to assist the transition. But she failed to engage


1      M.B.’s father and M.W.’s father are not parties to this appeal and
their parental rights have been terminated.


                                      2
                    TOREN C., FAWN W. v. DCS et al.
                        Decision of the Court

with the team, did not send the children to school, and did not contact the
service providers to help with her special needs children, including M.B.

¶4           In January 2021, while the children were present, Mother
hosted a large party at her home. A shooting occurred during the party.
After the incident, Mother hid both herself and her children from the
Department. The Department later found them all in a hotel. The children
were dirty and the newborn had developed a ringworm infection. The
seven and five-year-old girls also said that they had been sleeping in a bed
with a man they had known only a few days. The Department again
removed the children from Mother’s custody.

¶5            In March 2021, the Department contacted police during a
supervised visit when Mother became aggressive with a visitation aide. In
May 2021, the juvenile court ordered Mother to participate in hair-follicle
testing, urinalysis, and counseling before visitation could resume. She did
not complete any of the services, and her visits with her eight youngest
children were discontinued. The Department also found that Mother had
an active warrant for her arrest derived from another shoplifting incident
in October 2020.

¶6             During this time, Father provided a paternity test in July 2019
establishing that he was N.W.’s father. The Department had concerns about
Father’s ability to parent based on his criminal history and because two of
his other children had been adopted by his mother due to his inability to
parent. The Department, therefore, placed N.W. in paternal grandmother’s
home in December 2019 and referred Father for supervised visitation
services. Father refused to engage in services and the supervised visitation
service was discontinued. The case manager explained to Father that the
supervised visitation provided an opportunity for the Department to gather
information about his ability to parent. Despite the case manager’s
instructions, Father also disregarded a second referral for supervised
visitation services in early 2020. Father did not engage in any other services
or request any services to help reunify with N.W.

¶7              In October 2020, the Department amended the dependency
petition to allege that N.W. was also dependent regarding Father because
of his failure to maintain a normal parent-child relationship and to provide
for N.W.’s basic needs. When paternal grandmother passed away and the
Department placed N.W. with a paternal aunt, Father ceased visiting N.W.
soon after and did not respond to the Department’s attempts to contact him.
Father also failed to appear at the initial dependency hearing, and the
juvenile court adjudicated N.W. dependent as to Father in January 2021.


                                      3
                    TOREN C., FAWN W. v. DCS et al.
                        Decision of the Court

Father first appeared at a status conference in March 2021 and objected to
the case plan switching to termination and adoption.

¶8            In April, the Department moved to terminate Father’s and
Mother’s parental rights to N.W. under the nine months in out-of-home
placement grounds under A.R.S § 8–533(B)(8)(a) and the 15 months in
out-of-home placement grounds under A.R.S § 8–533(B)(8)(c). It also moved
to terminate Mother’s parental rights to M.B. and M.W. under the 15
months in out-of-home placement grounds. The case manager again spoke
to Father about the availability of reunification services, including parent-
aide services and supervised visitation, and requested that he participate in
a rule-out substance-abuse test. The next month, the Department sent
Father a letter detailing the services available and asked him to provide
documentation of stable housing and employment. Father did not engage
in any of the services outlined in the letter. The Department again tried to
contact Father in July 2021 to verify employment and housing, but he did
not provide evidence of stable housing or employment.

¶9            The juvenile court held a termination trial in August 2021. The
Department’s current case manager testified that M.B., M.W., and N.W.
were adoptable, and that termination was in their best interests. She said
that although M.W. was not in an adoptive care, he would be readily
adoptable once Mother’s parental rights were terminated. She stated that
although M.W. had been diagnosed with “disruptive mood dysregulation”
disorder and had sometimes been aggressive in the past, he was no longer
taking medications. Thus, she did not believe he had any behavioral
concerns or issues that would hinder his likelihood of adoption in the
future. She also testified that in June 2021, after a phone call from Mother,
M.B. began to act out, requiring M.B.’s removal from the foster home for
additional support for her behavioral and mental health. While the foster
parents expressed concerns about M.B.’s behaviors, they remained
involved with her and wanted to adopt her. She also testified that the
children would suffer if Mother’s rights were not terminated because they
would more than likely be neglected, their needs would not be met, and
their environment would not be consistent and stable, prohibiting their
ability to thrive. Lastly, the case manager testified about the various
attempts to get Father to engage in services, the various services provided
throughout the dependency, and that Father did not engage in services nor
did he respond to the Department’s attempts to maintain contact.

¶10          Mother testified that separating the children from her would
harm them. She said that they are good kids and that they deserve to be
together and for that reason alone, being with her would be in their best


                                     4
                    TOREN C., FAWN W. v. DCS et al.
                        Decision of the Court

interests. Father testified that although he had multiple conversations with
the case manager about why he needed to show up for the supervised visits,
he admitted that he did not do so. He also said that he had visited N.W.
only once since his mother had passed, a period of eight months, and that
N.W. had bonded with the foster family. When asked why he stopped
supporting N.W., he stated only that he did not want the support to be
given to all the people staying with foster family and N.W.

¶11           The juvenile court terminated Mother’s rights to M.B., M.W.,
and N.W. under the 15 months in out-of-home placement grounds. The
juvenile court found that despite Mother’s involvement with the
Department, her ability to parent in 2021 was no better than it was in 2019
and that she would be unable to exercise proper and effective parental care
and control in the near future. Regarding Father, it found that no service
could teach him to expend the effort needed to become a safe parent. It
concluded that Father was content with visiting N.W. but had no real
intention to assume parenting responsibilities and that he had substantially
neglected or willfully refused to remedy the circumstances that caused
N.W. to be in out-of-home care.

¶12           The juvenile court then concluded that termination was in the
children’s best interests. It found the N.W. was in adoptive care and that he
would benefit from the permanency that environment provided. As to
M.B., the juvenile court found that she was likely adoptable and that she
would suffer a detriment if Mother’s rights were not terminated because
Mother’s inability to reunify in the foreseeable future left her in limbo and
actively harmed her. As to M.W., the juvenile court found that he had never
been in adoptive care but that the Department had provided persuasive
testimony that it had more services available to find an adoptive match after
termination. It also found that being in a constant place of limbo harmed
M.W. Mother and Father timely appealed.

                               DISCUSSION
I.     Father’s Appeal

¶13           Father argues that the juvenile court erred in finding grounds
for termination but does not otherwise challenge the juvenile court’s
finding that termination was in N.W.’s best interests. This court reviews a
juvenile court’s termination determination for an abuse of discretion. Mary
Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47 ¶ 8 (App. 2004). Because
the juvenile court is in the best position to weigh the evidence, observe the
parties, judge the credibility of witnesses, and resolve disputed facts, Ariz.
Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334 ¶ 4 (App. 2004), we will


                                      5
                     TOREN C., FAWN W. v. DCS et al.
                         Decision of the Court

affirm a termination decision unless no reasonable evidence supports it,
Xavier R. v. Joseph R., 230 Ariz. 96, 100 ¶ 11 (App. 2012).

¶14           To terminate parental rights, the juvenile court must find by
clear and convincing evidence the existence of at least one statutory ground
under A.R.S. § 8−533. Ariz. R.P. Juv. Ct. 66(C); Jennifer S. v. Dep’t of Child
Safety, 240 Ariz. 282, 286 ¶ 15 (App. 2016). A juvenile court may terminate
parental rights when a child has been in an out-of-home care for a
cumulative total period of at least nine months (or six months if the child is
under three), the Department has made a diligent effort to provide
appropriate reunification services, and the parent has substantially
neglected or willfully refused to remedy the circumstances that caused the
dependency. A.R.S § 8–533(B)(8)(a). The Department satisfies its diligent-
efforts obligation if it provides the parent with “the time and opportunity
to participate in programs designed to help [him] become an effective
parent.” Maricopa Cnty. Juv. Action No. JS-501904, 180 Ariz. 348, 353 (App.
1994). When a party makes only sporadic, aborted attempts to remedy the
circumstances that caused the child’s to be in out-of-home care, a juvenile
court “is well within its discretion in finding substantial neglect and
terminating parental rights on that basis.” In re Maricopa Cnty. Juv. Action
No. JS-501568, 177 Ariz. 571, 576 (App. 1994).

¶15           The Department made diligent efforts to provide
reunification services, but Father willfully refused to participate in the
services. The Department offered him parent-aide referrals and supervised
visitations beginning in 2019 that were all discontinued because of non-
compliance. Indeed, Father testified that the case manager explained to him
the importance of participating in supervised visitations when N.W. was at
paternal grandmother’s in 2020, but that he made no effort to engage in the
service and did not explain his failure. Despite the Department’s efforts,
Father did not engage in any service the Department provided. As the
juvenile court aptly noted, no service the Department offers can teach a
parent to expend more effort.

¶16            Father argues that the juvenile court erred in terminating his
parental rights only eight months after being named in the dependency,
violating A.R.S § 8–533(B)(8)(a) and his due process rights. This court
reviews issues of statutory interpretation de novo. See, e.g., Ariz. Dep’t of
Econ. Sec. v. Rocky J., 234 Ariz. 437, 440 ¶ 12 (App. 2014). This court interprets
statutes to give effect to the legislature’s intent, looking first to the statutory
language itself. Baker v. Univ. Physicians Healthcare, 231 Ariz. 379, 383 ¶ 8
(2013).



                                        6
                     TOREN C., FAWN W. v. DCS et al.
                         Decision of the Court

¶17           Under A.R.S. § 8–533(B)(8)(a), a juvenile court may terminate
parental rights when a child has been “in an out-of-home placement for a
cumulative total period” of at least nine months. The statute does not
mention, much less require, that a parent be a named party to the
dependency proceeding throughout the nine months the child is in care. See
A.R.S. § 8–533(B)(8)(a). Rather, the statute obliges the Department to work
with the parent toward a goal of reunification throughout the statutory
period. Donald W. v. Dep’t of Child Safety, 247 Ariz. 9, 23 ¶ 49 (App. 2019).
Similarly, due process requires only that the parent receive fair notice of the
out-of-home care and an opportunity to reunify with the child. See Cravens,
Dargan & Co. v. Superior Ct. In & For Pima Cnty., 153 Ariz. 474, 476 (1987).
Father knew that he was N.W.’s father and that N.W. was in out-of-home
care in 2019, thereby having notice. To allow a parent to sit back during a
dependency and delay a finding of paternity to circumvent the time in care
analysis would be at odds with the goal of achieving permanency for a
child.

¶18            Father next argues that the Department’s alleged intermittent
efforts and large gaps in services do not satisfy the diligent efforts
requirement. First, the record shows that the gaps in services were largely
due to the Department’s inability to get in contact with Father. Indeed,
throughout the dependency, the Department provided Father with
supervised visitation, paternity testing, rule-out drug screening, a parent-
aide, and transportation services, providing Father with time and
opportunity to engage in services. Second, Father did not engage in the
services provided by the Department. Because the Department is only
required to “undertake measures with a reasonable prospect of success[,]”
see Mary Ellen C. v. Ariz. Dep’t of Econ. Sec., 193 Ariz. 185, 192 ¶ 36 (App.
1999), Father needed to engage in some of the Department’s offerings lest
additional services be considered futile, see Christina G. v. Ariz. Dep’t of Econ.
Sec., 227 Ariz. 231, 235 ¶ 15 (App. 2011); see also Mary Lou C., 207 Ariz. at 50
¶ 17 (stating that if the juvenile court does not expressly make a necessary
finding, this court may examine the record to determine whether the facts
support the implicit finding).

¶19           Father further argues that his lack of counsel in 2019 and 2020
affected his engagement and thus the Department’s diligence. But Father
does not state how the presence of counsel would have changed his
behavior. In fact, since Father has had counsel, he has continuously failed
to engage in services and his own testimony shows that he has visited N.W.
only once since paternal grandmother’s death. The juvenile court therefore
did not err in terminating Father’s parental rights under the
nine-months in out-of-home placement grounds. A.R.S. § 8–533(B)(8)(a).


                                        7
                     TOREN C., FAWN W. v. DCS et al.
                         Decision of the Court

II.    Mother’s Appeal

¶20            Mother does not challenge the juvenile court’s finding that the
statutory grounds for termination existed. Rather, Mother argues that the
juvenile court erred because termination was not in the children’s best
interests. This court reviews a juvenile court’s best-interests determination
for an abuse of discretion. Mary Lou C., 207 Ariz. at 47 ¶ 8.

¶21            Once the juvenile court finds grounds for termination, it must
determine whether termination of the parent-child relationship is in the
children’s best interests by a preponderance of the evidence. A.R.S.
§ 8–533(A). The Department can establish best interests by showing either
that the child will benefit from termination of the relationship or that the
child would be harmed by continuing the parental relationship. Oscar O.,
209 Ariz. at 334 ¶ 6. Relevant factors include whether the current foster
home is meeting the child’s needs, an adoption plan is in place, and the
child is adoptable. Demetrius L., 239 Ariz. at 3–4 ¶ 12. The juvenile court
may find that continuing parent-child relationship would be detrimental to
the child’s wellbeing because the child would linger in care with no
prospect of reunifying with the parent. See Aleise H. v. Dep’t of Child Safety,
245 Ariz. 569, 571–72 ¶¶ 6, 10 (App. 2018). The juvenile court presumes that
the interests of the parent and child have diverged once one of the statutory
grounds for termination has been proved. Alma S. v. Dep’t of Child Safety,
245 Ariz. 146, 150 ¶ 12 (2018).

¶22           Reasonable evidence supports a conclusion that continuing
the parent-child relationship would be detrimental to all three children.
Mother has continuously disregarded her children’s education and
physical health. Despite M.B.’s special needs, Mother would not attend
meetings that addressed her needs and would not respond to behavioral
health service providers. Indeed, after interacting with Mother, M.B.’s
mental health declined and the Department had to remove M.B. from her
foster family to receive additional care.

¶23           Mother has also directly endangered her children in the past,
including hosting a party in which a shooting occurred. Despite the
pending dependency, Mother engaged in repeated criminality with the
children, utilizing them in her shoplifting schemes. Mother remains far
from being able to properly care for M.B., M.W., and N.W., subjecting them
to long-term instability with no prospect of reunifying with her, a clear
detriment to the children’s bests interests. Aleise H., 245 Ariz. at 571–72
¶¶ 6, 10; Bennigno R. v. Ariz. Dep’t of Econ. Sec., 233 Ariz. 345, 350 ¶ 23 (App.




                                       8
                     TOREN C., FAWN W. v. DCS et al.
                         Decision of the Court

2013) (“[T]he continued presence of the conceded statutory grounds for
[termination] also may, in certain cases, negatively affect the children.”).

¶24             Alternatively, reasonable evidence supports the trial court’s
conclusion that the children would benefit from the termination of Mother’s
parental rights. N.W. was in adoptive care, had formed strong bonds with
his foster family, and his foster family was providing for his needs. While
the Department recently removed M.B. from her adoptive foster family, the
family still desired to adopt her and had otherwise provided for her needs.
Although M.W. is not currently in adoptive care, the Department has more
resources to find adoptive care for M.W. once he is available for adoption.
See Dominique M. v. Dep’t of Child Safety, 240 Ariz. 96, 98 ¶ 11 (App. 2016)
(stating that “adoptable” status despite no adoptive plan is a benefit that
may, in consideration with other factors, support the “best interests”
finding). Although evidence suggests that M.W. had been disruptive in the
past, reasonable evidence supports the trial court’s conclusion that his
behavior has improved and that he was adoptable. See Jesus M. v. Ariz. Dep’t
of Econ. Sec., 203 Ariz. 278, 282 ¶ 12 (App. 2002) (this court will not reweigh
evidence).

¶25            Mother argues, however, that the juvenile court did not
consider the totality of the circumstances, particularly the familial bond
between the children in finding termination in their best interests. This
court presumes that the juvenile court properly applied the law absent
evidence to the contrary. See Hart v. Hart, 220 Ariz. 183, 188 ¶ 18 (App. 2009)
(appellate courts presume the trial court knows the law and applies it
correctly); see also Brewer v. Peterson, 9 Ariz. App. 455, 458 (1969) (“The . . .
appellate court must assume that the [trial] court did no wrong, in the
absence of a showing to the contrary.”). The juvenile court specifically
addressed M.W.’s relationship with his sister, however, and still
determined both that termination would benefit him and that continuing
the parent-child relationship would be a detriment. Although, the juvenile
court did not specifically address M.B.’s siblings in finding termination in
her best interests, this court presumes that the juvenile court considered the
factor, especially considering that it did so with M.W. See Fuentes v. Fuentes,
209 Ariz. 51, 55–56 ¶ 18 (App. 2004) (noting that appellate court presumed
trial court had considered relevant factors, even though it did not
“specifically detail” them in its ruling).

¶26          Mother next argues that she shares a strong bond with the
children, and that termination is therefore not in their best interests. The
existence and effect of a bonded relationship between a parent and a child,
although a factor to consider, is not dispositive in addressing best interests.


                                       9
                    TOREN C., FAWN W. v. DCS et al.
                        Decision of the Court

Dominique M., 240 Ariz. at 98 ¶ 12. Even so, the juvenile court did address
the children’s bond with their Mother and found that termination was in
their best interests. Mother points to no other parts of the record in support
of her contention and has therefore failed to prove the juvenile court did
not consider the totality of the circumstances. Hart, 220 Ariz. at 188 ¶ 18.
The juvenile court therefore did not err in terminating Father’s parental
rights under the 15 months in out-of-home placement grounds. A.R.S. § 8–
533(B)(8)(c).

                              CONCLUSION
¶27           For the reasons stated, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED:    JT


                                       10